Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed August 3, 2022 is acknowledged.  Claims 2-3, 6, 13-14, 17 and 23-29 are cancelled. Claims 1,5, 7, 12, 15-16 and 18 are amended. Claims 30-31 are newly added. Claims 1, 4-5, 7-12, 15-16, 18-22 and new claims 30-31 are pending. Claims 12, 15-16 and 18-22 are withdrawn without traverse (filed 2/17/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022. 
3.	Claims 1, 4-5, 7-11 and 30-31 are under examination in this office action. 
4.	Applicant’s arguments filed on August 3, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 1-3 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 2-3.
The rejection of claims 1-2 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Shigeru et al. (JP2015155400-English translated version, published Aug 27, 2015, as in IDS) is withdrawn in response to Applicant’s amendment to the clams and cancellation of claim 2.

Claim Rejections/Objections Maintained
In view of the amendment filed on August 3, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-11 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 4-5, 7-11 and 30-31 as amended are drawn to a medium for inducing a corneal endothelial substitute cell (CECSi) from an iPS cell (iPSC), comprising a basal medium, IGF1 and a STAT3 activator that is a combination of IL-6 and LIF, adrenal gland hormone, and not comprising a bFGF or a ROCK inhibitor. 
The claims encompass a genus of medium for inducing a genus of CECSi from a genus of iPSCs, wherein the medium comprises a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor. Applicant has not disclosed sufficient species for the broad genus of medium for inducing a genus of CECSi from an iPSC. 
On p. 6-10 of the response, Applicant argues that other components such as N2 Max supplement, KGF, TGF-beta1 and ascorbic acid are not necessary for differentiation in view of paragraph 0052, Example 1 of the specification and supplementary Table 1 of Hatou et al. (Stem Cell Research, 2021; 55:102497). Applicant argues that the essential components of the induction medium taught by Hatou are the basal medium (DMEM/F12), IGF1, STAT3 activator (IL-6 and LIF) and an adrenal gland hormone (aldosterone or hydrocortisone) and none of the ITS supplement, IL-11 and TNF-alpha encompassed with the induction medium disclosed by Hatou are essential for differentiation. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of medium for inducing a corneal endothelial substitute cell (CECSi) from an iPS cell (iPSC) because:
i.  The declaration under 37 CFR 1.132 filed 8/3/2022 is insufficient to overcome the rejection of claims 1, 4-5 and 7-11 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because: The showing is not commensurate in scope with the claims. The data shown in the declaration only indicate and support that FCDI31538 cells can differentiate into CECSi cells expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2 by culturing the FCDI31538 cells in a corneal endothelial differentiation medium (CEDM) comprising DMEM/F12, animal free ITS supplement, IGF1 (10ng/ml), LIF (10ng/ml), IL6 (10ng/ml), IL11 (5ng/ml), TNF-alpha (10ng/ml), hydrocortisone (200nM) (see p. 3-5 and table1). However, the data shown in the declaration fails to support that Applicant is in possession of the claimed genus of medium for inducing a genus of CECSi from a genus of iPSCs, wherein the medium comprises a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor.
ii. The structural and functional relationship or correlation between the claimed genus of medium for inducing a corneal endothelial substitute cell (CECSi) from an iPS cell (iPSC) and the CECSi Cell induction medium to induce differentiation of CECSi cells from FF-I01s04 line (iPSC) shown in examples 1-4, figures 1, 3 and 6-9 or shown in the declaration is unknown. 
The structural and functional relationship or correlation between the claimed genus of iPSCs differentiated into the claimed genus of CECSi in the claimed medium and FF-I01s04 cells in a CECSi Cell induction medium shown in Examples 1-4 or FCDI31538 cells in a CEDM shown in the declaration to differentiate into CECSi expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2 is unknown. 
Based on Applicant’s own admission, in order for FCDI31538 cells to differentiate into CECSi cells expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2, the FCDI31538 cells had to be cultured in a corneal endothelial differentiation medium (CEDM) comprising DMEM/F12, animal free ITS supplement, IGF1 (10ng/ml), LIF (10ng/ml), IL6 (10ng/ml), IL11 (5ng/ml), TNF-alpha (10ng/ml), hydrocortisone (200nM) (see p. 3-5 and table1). 
In addition, as previously made of record, the instant specification teaches that  in order for the FF-I01s04 cells to differentiate into CECSi expressing cell surface markers: NR3C2, N-caderhrin, Na, K-ATPase alpha1(ATP1A1), PITX2 and ZO-1, the FF-I01s04 cells need to be cultured in a CECSi Cell induction medium comprising DMEM/F2 and additives: N-2 MAX Media Supplement (100x), ascorbic acid  (50 ug/mL), IGF1 (20 ng/mL), KGF (5 ng/mL), LIF (1 ng/mL), IL6 (1 ng/mL), adrenaline (0.5 ug/mL), dexamethasone (38 ng/mL) and aldosterone (720 ng/mL) (see examples 1-4, figures 1, 3 and 6-9).
Neither the specification nor the declaration provides sufficient information as to whether the claimed medium comprising IGF1, a combination of IL6 and LIF, and adrenal gland hormone and not comprising a bFGF or a ROCK inhibitor and without other components shown in the examples of the specification or in the declaration can induce differentiation of any iPSCs into the claimed CESCi expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2 because both of the CECSi Cell induction media for different cells shown in the example of the instant specification and in the declaration require additional components for specific cells to differentiate into the claimed CESCi expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2.
iii. Based on Applicant’s own admission, data shown in the examples and Dr. Hatou’s declaration and the prior art, different types of cells require specific media, agents, steps and culture conditions to differentiate into CECSi that express Na/K-ATPase, ZO-1, N-cadherin and PITX2 as evidenced by Hatou (see p. 1 abstract; p. 3-7, tables 1-5; Hatou et al. Inflammation and Regeneration, 2019; 39:19. doi.org/10.1186/s41232-019-0108-y, cited previously), Chen et al., (see table 2, Exp Thera Med. 2015; 9:351-360, cited previously), McCabe et al.(see table 3, PLoS One, 2015; 10:e0145266. Doi:10.1371/journal.one.0145266, cited previously), Shimmura et al. (US10501725, col. 13-16, examples 1-2, cited previoulsy), Yadav et al.  (see p. 31831, 1st col. 2nd paragraph; Yadav et al. J. Biol. Chem, 2005; 280:31830-31840, cited previously), Weston et al. (see p. 13, abstract; p. 14-15; figure 2; Weston et al., Renal Failure, 2004; 26:1:13-20. DOI:10.1081/JDI-120028538, cited previously) and Yuan et al. (US2017/0258495, see abstract; paragraphs [0012]-[0013]; [0030]; [0034]-[0036]; [0047]-[0053], examples 1-4, cited prevouisly). Neither the specification nor the declaration provides sufficient information or a well-established structural and functional correlation between the claimed medium and the CECSi Cell induction medium shown in the specification for the FF-I01s04 cells to differentiate into CECSi expressing cell surface markers: NR3C2, N-caderhrin, Na, K-ATPase alpha1(ATP1A1), PITX2 and ZO-1 or the corneal endothelial differentiation medium (CEDM) for FCDI31538 cells to differentiate into CECSi cells expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2.
iii. The specification has not disclosed sufficient species for the broad genus of medium for inducing the genus of CECSi from the genus of iPSCs, wherein the medium comprises a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor. The specification fails to teach the detailed structures, characteristics/features of other media, other agents, other iPSCs and other CECSi. The specification has provided no structures, sequences and characteristics sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (inducing a genus of CECSi from a genus of iPSCs) and any particular structure, characteristics and agents in a medium comprising a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor. 
The specification fails to provide sufficient information as to whether a medium comprising a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor can induce differentiation of all iPSCs into CESCi expressing Na/K-ATPase, ZO-1, N-cadherin and PITX2. The specification fails to provide sufficient information as to what other media, agents and cells can be used for inducing differentiation of iPSCs into CESCi as the CECSi Cell induction medium shown in examples 1-4 (p. 24-34 of the instant specification) or in the declaration. 
Since the common characteristics/features of other media, agents, STAT3 activators and cells are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Hatou et al. (2019), Chen et al., (2015), McCabe et al.( 2015), Shimmura et al. (US10501725), Yadav et al.  (2005), Weston et al. (2004) and Yuan et al. (US2017/0258495).   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of medium for inducing a genus of CECSi from a genus of iPSCs, wherein the medium comprises a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of medium for inducing a genus of CECSi from a genus of iPSCs, wherein the medium comprises a basal medium, IGF1, a STAT3 activator that is a combination of IL-6 and LIF and adrenal gland hormone, and not comprising bFGF or a ROCK inhibitor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed medium for inducing a genus of CECSi from a genus of iPSCs has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 4-5, 7-11 and 30-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.


New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on August 3, 2022.


Claim Rejections - 35 USC § 112
7.	Claims 30-31 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The invention appears to employ novel biological materials, specifically FF-MH09s01 cells and FF-I01s04 cells.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the biological materials (p. 11 of the specification), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, and that the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  Finally, Applicant is advised that the address for the ATCC has changed, and that the new address should appear in the specification.  The address is:
American Type Culture Collection
10801 University Boulevard
Manassas, VA 20110-2209



Conclusion

8.	NO CLAIM IS ALLOWED.




9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shigeru et al. (JP2015155400-English translated version, published Aug 27, 2015, as in IDS) teach a conditioned medium of human mesenchymal stem cells (hMSC-conditioned medium) for culturing corneal endothelial cells (CECs) comprising EGF, bFGF, NGF, insulin, transferrin, IGF including IGF1/2, ascorbic acid (see paragraphs [0022]-[0027]).
Shimmura et al. (US9347042) teaches a differentiation induction medium for differentiation of iPS-derived neural crest stem cells (iPS-NCCs) into CECs, wherein the induction medium comprises DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor) and Y27632 (a ROCK inhibitor) or a differentiation induction medium for differentiation of corneal stroma-derived neural crest stem cells (COPs) or skin-derived pluripotent progenitor cells (SKPs) into CECs, wherein the induction medium comprises DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor), Y27632 (a ROCK inhibitor), TGFbeta2 and insulin (see col. 13-20, examples 1-9). Shimmura teaches that iPS-NCCs, COPs or SKPs are cultured in a DMEM/F12 medium supplemented with EGF, FGF2, B27 supplement and LIF and then at least one of a GSK inhibitor, retinoic acid, TGFb2, insulin and a ROCK inhibitor (see col. 7, lines 25-col. 10, line 61) 
Shimmura et al. (WO2016/093359 or US10501725) teaches a differentiation induction medium for differentiation of iPS-NCC into CECs, wherein the induction medium comprises DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor) and Y27632 (a ROCK inhibitor) (see col. 13-16, examples 1-2; col. 2, lines 16-29; col. 10, lines 18-col. 11, lines 22 in US10501725).
Inagaxi et al. (Stem Cell Transl. Med. 2017; 6:788-798, as in IDS) teaches inducing corneal endothelial cells from skin-derived precursor cells (SKPs) comprising culturing SKPs in a medium comprising DMEM/F12, B27, EGF, bFGF, Fungizone and then in a CEC induction medium comprising MEM, 5%FBS, insulin, transferrin, selenium, all trans retinoic acid, BIO, TGFb2, Y27632 and insulin (see p. 789, 2nd col. to p. 790, 1st col.).
Hatou et al. (Stem Cell & Dev. 2013; 22. DOI:10.1089/scd.2012.0286,as in IDS) teaches differentiation of cornea-derived precursors (COPs) into CECs by culturing COPs in DMEM/F12 supplemented with EGF, FGF2, B27 supplement, and then in a SEM medium comprising MEM, supplemented with 1%FBS, all trans retinoic acid, BIO (GSK inhibitor),TGFb2,Y27632, insulin (p. 829, cell culture and in vitro differentiation).
Chen et al. (Exp Ther. Med. 2015; 9:351-360, as in IDS) teach differentiation of iPSC into CEC-like cells expressing ZO‑1, AQP1, Na+‑K+‑ATPase, VE‑cadherin, N‑cadherin and vimentin requires culturing iPSCs from mouse neural progenitor cells in IMDM supplemented with 15% FBS, L-glutamine, non-essential amino acids (NEAA), pyruvate, b-mercaptoethanol and LIF for 4 days, then in an EB medium comprising IMDM, 15% FBS, retinoic acid  for 4 days and in a LECCM comprising DMEM/F12, N2, B27, bFGF, ascorbic acid for 7 days (see p. 352-353). 
McCabe et al. (PLoS One; 2015; 10:e0145266, DOI:10.1371/journal.pone.0145266, as in IDS) teach differentiation of human ESCs into CECs requires using a dual Smad induction medium and a cornea medium, wherein the dual Smad induction medium comprises dual Smad inhibitors: Noggin and SB431542 in DMEM/F12+ Knockout serum replacement (KSR), NEAA, L-glutamine, b-mercaptoethanol and bFGF and the cornea medium comprises DMEM/F12+ KSR, NEAA, L-glutamine, b-mercaptoethanol, bFGF, B27 supplement, PDGF-BB, and Dkk-2 (table 3). In addition, Shimmura et al. (US10501725, issued Dec 10, 2019) teaches that differentiation of iPS-NCC into CECs requires a differentiation induction medium comprising DMEM/F12 supplemented with N2 supplement, EGF, bFGF, ATRA (retinoic acid), BIO (a GSK inhibitor) and Y27632 (a ROCK inhibitor) in order to CECs that express specific cell markers for CECs (see col. 13-16, examples 1-2). 
Yadav et al. (J. Biol. Chem, 2005; 280:31830-31840, cited previously) teaches a medium comprising IGF-1 (an IGF) and IL-6 (a STAT3 activator) with no bFGF or no a ROCK inhibitor is used for SH-SY5Y human neuroblastoma cell cultures (p. 31831, 1st col. 2nd paragraph). 
Weston et al. (Renal Failure, 2004; 26:1:13-20. DOI:10.1081/JDI-120028538) teaches a medium comprising DMEM/F12, hydrocortisone, PGE1, insulin, EGF (a STAT3 activator) and IGF-1 (an IGF) with no bFGF and no ROCK inhibitor is used for culturing kidney cell lines (see p. 13, abstract; p.14)
 Yuan et al. (US2017/0258495, published Sep 14, 2017, priority Feb 29, 2016) teaches a medium comprising IGF-1 (an IGF), LIF (a STAT3 activator) and bFGF (with no ROCK inhibitor) is used for oocytes and embryos (see abstract; paragraphs [0012]-[0013]; [0030]; [0034]-[0036]; [0047]-[0053], examples 1-4). 


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 23, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649